            Case 1:19-cv-01058 Document 1 Filed 04/16/19 Page 1 of 5



                            UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA

SETH HETTENA                              *
9220 Virginian Lane                       *
La Mesa, California 91941                 *
                                          *
       Plaintiff,                         *
                                          *
       v.                                 *   Civil Action No. 19-1058
                                          *
DEPARTMENT OF JUSTICE                     *
950 Pennsylvania Avenue, NW               *
Washington, D.C. 20530-0001               *
                                          *
       Defendant.                         *
                                          *
*      *        *      *       *      *   *   *      *      *      *                *
                                        COMPLAINT

    This is an action under the Freedom of Information Act (“FOIA”), 5 U.S.C. § 552, et seq.,

as amended, seeking production of records responsive to a request submitted by the plaintiff

Seth Hettena to the defendant Department of Justice (as well as its subordinate entity).

                                            JURISDICTION

    1. This Court has both subject matter jurisdiction over this action and personal jurisdiction

over the defendant pursuant to 5 U.S.C. § 552(a)(4)(B) and 28 U.S.C. § 1331.

                                               VENUE

    2. Venue is appropriate under 5 U.S.C. § 552(a)(4)(B) and 28 U.S.C. § 1391.

                                              PARTIES

    3. Plaintiff Seth Hettena (“Hettena”) is a journalist and published author, and is a

representative of the news media. He is the author of a book regarding connections between

President Donald J. Trump (“President Trump”) and Russia, and has written numerous articles

for national publications on the subject.
         Case 1:19-cv-01058 Document 1 Filed 04/16/19 Page 2 of 5




   4. Defendant Department of Justice (“DOJ”) is an agency within the meaning of

5 U.S.C. § 552 (f), and is in possession and/or control of the records requested by the plaintiff

that are the subject of this action. DOJ controls – and consequently serves as the proper party

defendant for litigation purposes for – the Federal Bureau of Investigation (“FBI”).

                                  FACTUAL BACKGROUND

   5. This lawsuit is brought under the Freedom of Information Act (“FOIA”) and seeks the

complete production of FBI records regarding Vyacheslav Kirillovich Ivankov (“Mr. Ivankov”),

a deceased former Russian mafia boss. Mr. Hettena’s FOIA request seeks FBI records outlining

Mr. Ivankov’s background, his connections to the Mogilevich organization, details of his

activities in the United States in the 1990s, and any interactions or associations between

Mr. Ivankov and President Trump or the Trump Organization.

   6. Mr. Ivankov was a Russian national who had previously served a ten-year prison

sentence in Russia before he came to the United States in 1992. On June 8, 1995, he was arrested

by the FBI and charged with extortion of millions of dollars from an investment advisory firm,

Summit. https://web.archive.org/web/20091018163141/http://www.nydailynews.com/

archives/news/1997/04/21/1997-04-21_infamous_from_moscow_to_n_y_.html (last accessed

April 12, 2019). In June 1996, Mr. Ivankov was convicted and later sentenced to prison for

approximately ten years. https://www.upi.com/Archives/1997/01/29/Reputed-Russian-mob-boss-

gets-10-years/7241854514000/ (last accessed April 12, 2019).

   7. On July 13, 2004, Mr. Ivankov was deported to Russia to face murder charges stemming

from a shooting in Moscow, Russia, in 1992. He was acquitted of the charges in 2005.

Mr. Ivankov was shot and died from his injuries on October 9, 2009, in Moscow, Russia.


                                                 2
          Case 1:19-cv-01058 Document 1 Filed 04/16/19 Page 3 of 5



https://www.cbsnews.com/news/russian-crime-boss-ivankov-dies-in-hospital/ (last accessed

April 12, 2019).

   8. During the three years Mr. Ivankov lived in the United States prior to his imprisonment,

the FBI noted he made frequent visits to Trump Organization properties, such as the Trump Taj

Mahal and Trump Tower (where a condominium unit was allegedly owned by the Russian

Mafia). https://newrepublic.com/article/143586/trumps-russian-laundromat-trump-tower-

luxury-high-rises-dirty-money-international-crime-syndicate (last accessed April 12, 2019);

https://www.washingtonpost.com/outlook/trumps-businesses-are-full-of-dirty-russian-money-

the-scandal-is-thats-legal/2019/03/29/11b812da-5171-11e9-88a1-ed346f0ec94f_story.html

?utm_term=.dc00699c08cd (last accessed April 12, 2019).

   9. The purpose of this FOIA lawsuit is to clarify the contours of the FBI’s understanding of

Mr. Ivankov’s activities within the United States, including to what extent (if any) his ties to

Trump Organization properties raise larger ethical, moral or legal concerns regarding the

president’s exposure to Russian financial interests.

                                       COUNT ONE (FBI)

   10. The plaintiff, Hettena, repeats and realleges paragraphs 5 through 9 above, inclusive.

   11. On September 16, 2017, Hettena submitted to the FBI a FOIA request.

   12. The FOIA request specifically sought FBI records regarding Mr. Ivankov, including

records regarding Mr. Ivankov’s “Yaponchik” Organization. Mr. Hettena requested a fee

waiver.

   13. By letter dated September 29, 2017, the FBI acknowledged receipt of the FOIA request

and designated it Request No. 1385162-000.




                                                 3
         Case 1:19-cv-01058 Document 1 Filed 04/16/19 Page 4 of 5



   14. By letter dated October 26, 2017, the FBI informed Hettena it had located

approximately 37,934 pages of responsive records. The FBI stated duplication costs would total

$1,140. The FBI separately stated that it had denied Hettena’s request for a fee waiver. The

request was also re-designated as Request No. 1385162-001.

   15. In an e-mail dated October 27, 2017, Hettena provided information seeking to have his

requester status changed to news media requester.

   16. By e-mail dated January 25, 2018, the FBI informed Hettena that it had been able to

narrow the scope of potentially responsive records down to 528 pages.

   17. By letter dated March 25, 2019, the FBI informed Hettena that it had reclassified him as

a news media requester.

   18. To date, no substantive response has been received by Hettena from the FBI. Hettena

has constructively exhausted all required administrative remedies.

WHEREFORE, plaintiff Seth Hettena prays that this Court:

   (1) Orders the defendant federal agency to disclose the requested records in their entirety and

make copies promptly available to the plaintiff;

   (2) Award reasonable costs and attorney’s fees as provided in 5 U.S.C. § 552 (a)(4)(E)

and/or 28 U.S.C. § 2412 (d);

   (3) expedite this action in every way pursuant to 28 U.S.C. § 1657 (a); and

   (4) grant such other relief as the Court may deem just and proper.




                                                   4
        Case 1:19-cv-01058 Document 1 Filed 04/16/19 Page 5 of 5



Date: April 16, 2019

                              Respectfully submitted,

                                     /s/
                              __________________________
                              Bradley P. Moss, Esq.
                              D.C. Bar #975905
                              Mark S. Zaid, Esq.
                              D.C. Bar #440532
                              Mark S. Zaid, P.C.
                              1250 Connecticut Avenue, N.W.
                              Suite 700
                              Washington, D.C. 20036
                              (202) 454-2809
                              (202) 330-5610 fax
                              Brad@MarkZaid.com
                              Mark@MarkZaid.com

                              Attorneys for Plaintiff




                                        5
